DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
Line 6 recites “positioned a front”, which is grammatically correct. It is suggested for -- at -- to be inserted after “positioned”.  									Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dyson            (US 8,387,204) in view of Conrad (US 2016/0015230).
As to claim 1, Dyson discloses a handheld vacuum cleaner comprising: 				a main body (12) including a handle (16);
a motor assembly (164) positioned within the main body; and
a cyclonic separator assembly (100) coupled to the main body, the cyclonic separator assembly including an inlet nozzle (The air inlet tube extending from 18 to 100; Fig. 2) having a dirty air inlet (The air opening of 18 which admits air) positioned at a front of the handheld vacuum cleaner when the cyclonic separator assembly is coupled to the main body (column 2, lines 42-53), the inlet nozzle or a line directed into the page and intersecting 102 from the perspective of Fig. 2) (column 2, lines 57-61), and a dirt collection region (105) configured to receive debris separated in the cyclonic chamber; wherein the inlet nozzle includes an upstream height (Interpretation 1: The left upstream height in the figure below is perpendicular to the vertical axis 26. Interpretation 2: The right upstream height in the figure below is perpendicular to the axis directed into the page) measured perpendicular to the inlet axis and a downstream height (Interpretation 1: The left downstream height in the figure below is parallel to the vertical axis 26. Interpretation 2: The right downstream height in the figure below is parallel to the axis directed into the page) measured parallel to the separator axis, and wherein the downstream height is larger than the upstream height (See figure below).
Dyson does not disclose the cyclonic separator assembly being “removably” coupled to the main body.
Conrad discloses a cyclonic separator assembly (144) being removably coupled to a main body (108) (paragraph 107 and Fig. 6).
It would have been obvious to have modified Dyson such that the cyclonic separator assembly is removably coupled to the main body, as taught by Conrad, in order to permit the cyclonic separator assembly to be repaired or replaced (or emptied in an alternative manner). 
[AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    492
    655
    media_image1.png
    Greyscale

[AltContent: textbox (Downstream height)][AltContent: textbox (Upstream height)]

As to claim 2, wherein the upstream height is measured at a minimum height at the inlet (For claim 2, the upstream height is being interpreted as located at the narrowest portion of 18).
As to claim 3, wherein the downstream height is at least 1.3 times larger than the upstream height (See figure above).
As to claim 4, wherein the (right) downstream height is in the range from 1.5 to 3 times larger than the (right) upstream height (See figure above).
As to claim 5, wherein an upstream portion having a first cross-sectional area and a downstream portion having a second cross-sectional area, and wherein the second cross-sectional area is at least 1.5 times larger than the first cross-sectional area (See figure above).

As to claim 7, wherein the cyclonic separator assembly defines a separator height (The height of 100 in the direction into the page; Fig. 2) that extends along the separator axis (A line directed into the page and intersecting 102 from the perspective of Fig. 2), and wherein the downstream height (For claim 7, the downstream height is being interpreted as located at a portion of 18 that is greater than one half of the separator height) is greater than one half of the separator height (Fig. 1).
As to claim 8, wherein the dirty air inlet includes a first air passage (The left cylindrical shaped portion of 18) defining a first axis (A line parallel to the first air passage) and a second air passage (The right triangular shaped portion of 18) downstream of the first air passage, the second air passage defining a second axis (A line intersecting the outermost edge of the second air passage), and wherein the first axis and the second axis intersect to form an angle as viewed from a vertical cross-section taken from a lateral side of the handheld vacuum cleaner (The cross section would have a vertical dimension and a lateral side, and therefore said features would be met; Fig. 1).
As to claim 9, wherein the second air passage includes a tangential inlet (The right triangular shaped portion of 18 is tangent to 100) to the cyclonic chamber (Fig. 1).
As to claim 10, Dyson does not comprise a wand having an end mounted to the dirty air inlet and an opposed end mounted on a surface cleaning head.
Conrad discloses a handheld vacuum cleaner (100) comprising a wand (132) having an end (548) mounted to a dirty air inlet (128) and an opposed end (552) mounted on a surface cleaning head (136) (paragraphs 80 and 168, and Figs. 1 and 2).
It would have been obvious to have modified Dyson such that the cyclonic separator assembly is removably coupled to the main body, as taught by Conrad, in order to provide a vacuum cleaner that is 
As to claim 11, wherein the cyclonic separator assembly further includes a bottom (116) that is openable (column 3, lines 16-18 of Dyson) when the wand (provided by Conrad) is mounted to the dirty air inlet (Fig. 4 of Dyson and Fig. 3 of Conrad).
As to claim 12, Dyson does not disclose wherein the inlet nozzle is selectively coupled to a cleaning attachment, and wherein the inlet nozzle includes an electrical connection to provide electrical power to the cleaning attachment.
Conrad discloses wherein the inlet nozzle (128) is selectively coupled to a cleaning attachment (132) (paragraphs 80 and Fig. 2), and wherein the inlet nozzle includes an electrical connection (140) to provide electrical power to the cleaning attachment (Fig. 1 and paragraph 82).
It would have been obvious to have modified Dyson such that the inlet nozzle is selectively coupled to a cleaning attachment, and wherein the inlet nozzle includes an electrical connection to provide electrical power to the cleaning attachment, as taught by Conrad, in order to provide a means for providing electrical power to the cleaning attachment.
As to claims 13 and 18, wherein the dirty air inlet includes a first air tube (22) and a second air tube (18) housed in/within the inlet nozzle (Fig. 2 and column 2, lines 42-53).
As to claim 14, wherein at the dirty air inlet the inlet nozzle includes a space (A channel inside of the portion of 18 which is outside of 22) outside the first air tube (Fig. 2).
As to claim 15, Dyson does not disclose wherein the inlet nozzle includes an electrical connection positioned in the space and configured to provide electrical power to the surface cleaning head through the wand.

It would have been obvious to have modified Dyson such that the inlet nozzle includes an electrical connection positioned in a space (of the inlet nozzle) and configured to provide electrical power to the surface cleaning head through the wand, as taught by Conrad, in order to provide a means for providing electrical power to the cleaning head.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dyson in view of Conrad and further in view of Stickney (US 2012/0079671).
As to claim 16, Dyson does not disclose wherein the wand includes a latch received in the space.
Stickney discloses a wand (5) including a latch (23) received in a space (of an inlet nozzle). A space contains 23 (Fig. 2 and paragraph 33).
It would have been obvious to have modified Dyson such that the wand includes a latch received in a space (of an inlet nozzle), as taught by Stickney, in order to provides a means for separating the wand from the inlet nozzle.
As to claim 17, Stickney provides wherein the wand is latched to the inlet nozzle such that the surface cleaning head is in fluid communication with the cyclonic chamber through the first air tube and the second air tube (Fig. 2 and paragraph 33).





Allowable Subject Matter
Claim 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 10/5/21 have been fully considered but they are not persuasive.
On pages 5-8, Applicant argued that Dyson does not include wherein the inlet nozzle includes an upstream height measured perpendicular to the inlet axis and a downstream height measured parallel to the separator axis, and wherein the downstream height is larger than the upstream height.
Dyson includes wherein the inlet nozzle includes an upstream height (Interpretation 1: The left upstream height in the figure below is perpendicular to the vertical axis 26. Interpretation 2: The right upstream height in the figure below is perpendicular to the axis directed into the page) measured perpendicular to the inlet axis and a downstream height (Interpretation 1: The left downstream height in the figure below is parallel to the vertical axis 26. Interpretation 2: The right downstream height in the figure below is parallel to the axis directed into the page) measured parallel to the separator axis, and wherein the downstream height is larger than the upstream height (See figure below). 			Note that a “height” is being interpreted as either a horizontal length as seen in Interpretation 1 or a vertical length as seen in Interpretation 2.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW A HORTON whose telephone number is (571)270-5039. The examiner can normally be reached Monday - Friday 6:30 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M. Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW A HORTON/Primary Examiner, Art Unit 3723